Title: To Thomas Jefferson from William C. C. Claiborne, 4 March 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir, 
                  New-Orleans March 4. 1804
               
               Mr. Briggs and Mr. Williams of whose arrival in this City, I informed you in my last, have been detained longer than they had calculated on; they will however, sail on tomorrow in a Vessel bound for Philadelphia, but the Captain has promised to land them at Charleston if the wind should admit of it. I think it probable that these gentlemen will reach the seat of Government early in April.
               General Wilkinson is preparing for his departure, and will probably be in readiness to set out in ten or fifteen days. Mr. Laussat has notified us of his intention to leave New-Orelans in a short time. He proposes (I understand) to proceed immediately to France. Governor Salcedo will retire in a few weeks to his retreat at the Canary Islands; and the Marquis de Casa Calvo calculates upon remaining in New Orleans for some months.
               The most perfect good order continues to exist in this City, and as far as I can learn every thing is quiet in the different districts: Now and then crimes are committed, but the magistrates are vigilant, and the offenders are arrested.
               I have been necessitated to pass several ordinances; I ventured reluctantly on the exercise of legislative powers, but the necessities and interests of the society have forced me to act.
               I shall send you by Mr. Briggs samples of white and brown sugars manufactured in this Province; they reflect credit on the manufactories, and present a testimony of the wealth and importance of our newly acquired Territory.
               I pray you to accept my best Wishes for a continuance of your private and public happiness.
               I am Dear Sir, With great respect, Your faithful friend
               
                  William C. C. Claiborne 
               
            